
	
		II
		Calendar No. 220
		111th CONGRESS
		1st Session
		S. 1353
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Leahy (for himself,
			 Mr. Sanders, Mr. Menendez, and Mr.
			 Schumer) introduced the following bill; which was read twice and
			 referred to the
			 Committee on the
			 Judiciary
		
		
			December 3, 2009
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 1 of the Omnibus Crime Control and Safe
		  Streets Act of 1968 to include nonprofit and volunteer ground and air ambulance
		  crew members and first responders for certain benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Dale Long Emergency Medical Service
			 Providers Protection Act.
		2.Benefits for
			 certain nonprofit emergency medical service providersSection 1204 of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796b) is amended—
			(1)in paragraph (7),
			 by striking public employee member of a rescue squad or ambulance
			 crew and inserting “employee or volunteer member of a rescue squad or
			 ambulance crew (including a ground or air ambulance service) that—
				
					(A)is a public
				agency; or
					(B)is (or is a part
				of) a nonprofit entity serving the public that is officially authorized or
				licensed—
						(i)to engage in
				rescue activity or to provide emergency medical services; and
						(ii)to respond to an
				emergency situation;
						;
				and
			(2)in paragraph
			 (9)—
				(A)in subparagraph
			 (A), by striking as a chaplain and all that follows through the
			 semicolon, and inserting or as a chaplain;;
				(B)in subparagraph
			 (B)(ii), by striking or after the semicolon;
				(C)in subparagraph
			 (C)(ii), by striking the period and inserting ; or; and
				(D)by adding at the
			 end the following:
					
						(D)a member of a
				rescue squad or ambulance crew who, as authorized or licensed by law and by the
				applicable agency or entity, is engaging in rescue activity or in the provision
				of emergency medical
				services.
						.
				3.Effective
			 dateThe amendments made by
			 section 2(1) of this Act shall apply only to injuries sustained on or after
			 January 1, 2009.
		
	
		1.Short titleThis Act may be cited as the Dale
			 Long Emergency Medical Service Providers Protection Act.
		2.EligibilitySection 1204 of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796b) is amended—
			(1)in paragraph (7), by
			 striking public employee member of a rescue squad or ambulance
			 crew; and inserting “employee or volunteer member of a rescue squad or
			 ambulance crew (including a ground or air ambulance service) that—
				
					(A)is a public agency;
				or
					(B)is (or is a part of) a
				nonprofit entity serving the public that—
						(i)is officially authorized
				or licensed to engage in rescue activity or to provide emergency medical
				services; and
						(ii)is officially designated
				as a pre-hospital emergency medical response
				agency;
						;
				and
			(2)in paragraph (9)—
				(A)in subparagraph (A), by
			 striking as a chaplain and all that follows through the
			 semicolon, and inserting or as a chaplain;;
				(B)in subparagraph (B)(ii),
			 by striking or after the semicolon;
				(C)in subparagraph (C)(ii),
			 by striking the period and inserting ; or; and
				(D)by adding at the end the
			 following:
					
						(D)a member of a rescue
				squad or ambulance crew who, as authorized or licensed by law and by the
				applicable agency or entity (and as designated by such agency or entity), is
				engaging in rescue activity or in the provision of emergency medical
				services.
						.
				3.OffsetOf the unobligated balances available under
			 the Department of Justice Assets Forfeiture Fund, $5,000,000 are permanently
			 cancelled.
		4.Effective
			 dateThe amendments made by
			 section 2 shall apply only to injuries sustained on or after June 1,
			 2009.
		
	
		December 3, 2009
		Reported with an amendment
	
